TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-21-00004-CR


                                 The State of Texas, Appellant

                                                   v.

                                 Jordan Craig Wetz, Appellee




               FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
          NO. CR2013-564, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The State of Texas filed a notice of appeal from the district court’s order granting

appellee Jordan Craig Wetz’s motion to terminate his probation. The State has now filed a

motion to dismiss its appeal, representing that the district court has withdrawn its order. We

grant the motion and dismiss the State’s appeal.



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Smith

Filed: January 29, 2021

Do Not Publish